Exhibit 10.1
 

 
February 23, 2010


Marani Brands, Inc.
13152 Raymer Street North Hollywood, CA 91605


 
Attn: Margrit Eyraud, CEO Ara Zartarian, EVP



The undersigned, Ani Kevorkian, hereby resigns from the position as the Chief
Financial Officer of Marani Brands, Inc. (the "Company"), effective as of
February 23, 2010. I have made this decision in order to assist the Company in
its continuing initiative to reduce its operational expenses, and to permit me
to pursue other professional opportunities. I do intend to continue to serve in
my capacity as a member of the Company's Board of Directors, in accordance with
the Company's By-laws.


It has been a great pleasure to work for Marani Brands, Inc. and I know that I
have benefited from the experience, and trust the Company has as well. I wish
the Company and its management future success for the continued growth of the
Company and will participate therein for as long as I continue to serve on the
Company's Board of Directors


Sincerely
/s/ Ani Kevorkian      
Ani Kevorkian
Board Member
 
 
 

 
 

--------------------------------------------------------------------------------

 
